
	
		II
		111th CONGRESS
		2d Session
		S. 3392
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2010
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to conduct a
		  special resource study to evaluate the significance of the Newtown Battlefield
		  located in Chemung County, New York, and the suitability and feasibility of its
		  inclusion in the National Park System, and for other purposes.
	
	
		1.1779 Battle of Newtown
			 study
			(a)FindingsCongress
			 finds as follows:
				(1)In 1972, the
			 Newtown Battlefield was recognized by the Federal Government as a significant
			 historic resource by the designation of the Newtown Battlefield National
			 Historic Landmark, consisting of approximately 2,100 acres in the towns of
			 Ashland, Chemung, and Elmira in the County of Chemung, New York.
				(2)The Sullivan
			 Campaign of 1779 was a significant event in the history of American
			 Revolutionary War.
				(3)The Battle of
			 Newtown, fought on August 29, 1779, was the most significant military
			 engagement of the Sullivan Campaign.
				(4)The National Park
			 Service’s 2007 Report on the Historic Preservation of Revolutionary War and War
			 of 1812 Sites in the United States categorized Newtown Battlefield as a Class A
			 site.
				(5)The designation of
			 Newtown Battlefield as a Class A site evinces a conclusion that the battlefield
			 is a site of a military action with a vital objective or result that shaped the
			 strategy, direction, outcome, or perception of the Revolutionary War.
				(6)The report also
			 found that Newtown Battlefield is a site that has experienced little alteration
			 since the Revolutionary War and that it is largely unprotected by other public
			 historic preservation agencies or nonprofit organizations.
				(b)DefinitionsFor
			 purposes of this Act:
				(1)Newtown
			 battlefieldThe term Newtown Battlefield means the
			 area encompassed by the 1972 designation of the Newtown Battlefield National
			 Historic Landmark, and other associated lands related to the Battle of Newtown
			 located in the towns of Elmira, Chemung, and Ashland, in Chemung County, New
			 York.
				(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(c)StudyNot
			 later than 1 year after the date that funds are made available for this
			 section, the Secretary shall conduct a special resource study to evaluate the
			 significance of the Newtown Battlefield in Chemung County, New York, as well as
			 the suitability and feasibility of its inclusion in the National Park
			 System.
			(d)Criteria for
			 studyIn conducting the study authorized by this Act, the
			 Secretary shall use the criteria for the study of areas for potential inclusion
			 in the National Park System contained in section 8(b) of Public Law 91–383 (16
			 U.S.C. 1a–5(b)).
			(e)Content of
			 studyThe study shall include an analysis of the
			 following:
				(1)The significance
			 of the Battle of Newtown to the Sullivan Campaign and the significance of the
			 Campaign in relation to the military objectives of the Continental Army in
			 1779.
				(2)Opportunities for
			 public enjoyment of the Newtown Battlefield.
				(3)Any operational,
			 management, and private property issues that need to be considered if the
			 Newtown Battlefield were added to the National Park System.
				(4)A
			 determination of the feasibility of administering the Newtown Battlefield
			 considering its size, configuration, ownership, costs, and other
			 factors.
				(5)An evaluation of
			 the adequacy of other alternatives for the management and resource protection
			 of the Newtown Battlefield.
				(6)An analysis of the
			 impact, economic and otherwise, on the Chemung County community, of the
			 inclusion of Newtown Battlefield into the National Park System.
				(f)Submission of
			 reportUpon completion of the study, the Secretary shall submit a
			 report on the findings of the study to the Committee on Natural Resources of
			 the House of Representatives and to the Committee on Energy and Natural
			 Resources of the Senate.
			
